Case 2:20-cv-00064-JRG Document 6 Filed 03/10/20 Page 1 of 1 PagelD #: 60
AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Eastern District of Texas

Case Number: 2:20-CV-00064-JRG

Plaintiff:
Vista Peak Ventures, LLC

vs.

Defendant:
Fujifilm Holdings Corporation and Fujifilm Corporation

State of New York, County of Albany)ss.:

Received by Special Delivery Service Inc., to be served on Fujifilm Corporation c/o Fujifilm North America
Corporation, C/O Corporation Service Company, 80 State Street, Albany, NY 12207.

|, James Boland, being duly sworn, depose and say that on the 6th day of March, 2020 at 2:35 pm, |:
Served the within named CORPORATION by delivering a true copy of the Summons in a Civil Action, Plaintiff's
Complaint for Patent Infringement, Civil Cover Sheet and Plaintiff's Corporate Disclosure Statement to

Cathy Kreiger-Jewell as Litigation Management Specialist of Corporation Service Company as Registered Agent
of the within named corporation, in compliance with state statutes.

Description of Person Served: Age: 60, Sex: F, Race/Skin Color: White, Height: 51", Weight: 110, Hair: Gray,
Glasses: Y

| am over the age of 18 and have no interest in the above action.

  

James Boland
Process Server

Subscribed and Sworn to befere me on the TOth day

of March, 2020 by the z sno is personally known Special Delivery Service Inc.,

  

 

to me. 5470 L.B.J. Freeway
Dallas, TX 75240
{214) 866-3203
NOTARY PUBLIC

Our Job Serial Number: 2020000844
PATRICIA A. BURKE

MOTARY PURLIC-STATE OF NEW YORK

aay Clemmission Exoiras Fapniaiy 24,

 

Mo. D1BU4S22372 JO ao-

Qualltied tn Albany County Copyright © 1992-2009 Database Services, inc. - Process Server's Tooibox V6.3x
